Marshall, J.
(dissenting). I cannot bring myself to-concur in the decision of this- case and will state briefly my reasons therefor.
The right result of the controversy here presented depends-upon these familiar principles for statutory construction:
First. A legislative enactment should not be construed where there is no need for construction.
Second. There is no need for construction when the meaning of the enactment, in its plain, every-day sense, looking to words therein used, or looking at them in the light of the subject dealt with, is not involved in uncertainty.
Third. Where the meaning of an enactment is evident and leads to no absurd conclusion there can be no reason for refusing to attribute the meaning which the words signify; to *139go elsewhere in search of conjecture, in order to restrict or' extend the act, would be to attempt to elude it. Such a method if once admitted would be extremely dangerous, for there would be no law, however definite in its language, which might not, by interpretation, be rendered useless.
Fourth. Judicial construction takes hold only when there is obscurity of meaning. So we must look first for uncertainty, not commencing to construe in advance of uncertainty appearing.
Fifth. All words of an enactment should be regarded as-having been used in respect to some particular purpose.
Sixth. The plain, ordinary meaning of words should be-regarded as having been the one intended, unless it appears, reasonably certain from the enactment, that some other meaning was intended.
Seventh. The legislative purpose when discovered, expressed within the reasonable scope of the language in an enactment, must prevail, regardless of consequences, and must be taken to be a part of the enactment the same as if expressed in the ordinary sense of words.
Let us now apply those rules to the enactment in question.
The original law is ch. 265, Laws of 1899. Sec. 8 was as follows:
“If any member of the police department shall while engaged in the performance of his duty as such policeman be-injured and found upon an examination by a medical officer-ordered by said board to be physically or mentally permanently disabled by reason of service in such department so as. to render necessary his retirement from service in such department, such board shall retire such disabled member from service; provided, no such retirement on account of disability shall occur unless the member has contracted such disability while in the active service of such department.” . . .
That was changed by ch. 397, Laws of 1903, by omitting-“shall” before “while,” interpolating “active” before “duty,” and dropping Hie last of the quoted words, “while in the active-*140service of such, department,” and in place thereof adding the words: “within the hours of each day or night when he is required to be on active duty by the rules of the department or while he is engaged in the performance of ‘emergency duty’ during his regular ‘off hours’.”
Sec. 9 of the original enactment was this:
“If any member of such police department shall, while in the performance of his duty, be killed or die as a result of an injury received in the line of his duty or any disease con-iracted by reason of his occupation, or if any member of such department, after fifteen years’ service in such department, shall die from any cause whatever while in said service, or if any member of such department shall die from any cause whatever after having been retired upon a pension under the provisions of this act, and shall leave a widow or minor child or children under sixteen years of age surviving, . . .”
Note particularly that this section provides only for death while in the performance of duty, (a) by injury so received in the line of his duty, (b) disease contracted by reason of his occupation, (c) death in the service from “any cause,” or (d) death from “any cause” after retirement upon a pension, leaving a widow or minor child or children under sixteen years of age.
The section was changed in the Laws of 1903 to this:
“If any member of such police department shall while in the performance of his duty be killed or die as a result of an injury received in the line of his duty, as described in the preceding section, or if any member of such department, after fifteen years’ sendee in such department, shall die from any -cause whatever while in said service, or if any member shall die from any cause whatever after having been retired upon a pension under the provisions of this act, and shall leave a widow or minor child or children under the age of sixteen years sundving, the said board shall direct the payment from said pension fund of the following' sums, monthly, to wit:
*141It 17111 be noted that the changes were, first, by striking out after the words “in the line of his duty” the words “or any disease contracted by reason of his occupation,” and second, by interpolating in place thereof the words “as described in the preceding section.”
Thus the later .act, unmistakably radically restricts the original law. Whereas, formerly, relief was afforded for disability occurring during the official term while the officer was in service on or off actual duty, unless on a vacation for some reason, now it is restricted to disability occurring within hours when, under the rules of the department, he is required to be actually on duty, or in case of an emergency. Formerly a pension was grantable to a dependent widow in case of death of the officer, her husband, from an injury in the line of duty as-well as from death by disease contracted by reason of his occupation. Now the latter is not possible, the condition giving competency to the dependent for a pension being confined to death of the officer resulting from an injury occurring in the line of his duty as prescribed in sec. 8. The elimination of death from disease as creating such competency would seem to leave no reasonable ground whatever for holding that death from pneumonia, the circumstance relied on in this case, is retained.
I will not pay so little heed to what I believe to be ordinary understanding of ordinary persons, as to spend time demonstrating that while a disease as well as an injury may create damage, it is false logic to urge that an injury, in the ordinary sense, is a disease, or a disease is an injury in any other sense than that it injuriously affects the afflicted one, causing damage.
It would seem that the mere fact of legislative dropping out of “disease” as a cause of death creating competency of a. dependent for a pension, under one of the rules for construction we have named, precludes the court from resorting to construction for the purpose of retaining it. It further *142would seem that such resort flies in the face of rule 3, that to ■construe that which has no need for construction is to use the function to construe to defeat the legislative intent rather than to discover and give effect to it.
Again, since the amended section only leaves death from injury sufficient to create competency of a dependent for a pension; an “injury” as that term is used in sec. 8, there can be no fair question but that it means a physical hurt, such as is commonly understood by the term “injury” when it is applied to a misfortune to a person engaged in an occu'pation involving extraordinary hazard as to receiving bodily wounds.
When we speak of a person as having been injured in the army or in railroad employment, or in the performance of duty of keeping the peace, or protecting society from criminal offenders, or apprehending such offenders, or in any other occupation exposing one to peculiar dangers as to bodily injuries, what do we mean by the term “injury” ? In other words, what is its plain, ordinary meaning as applied to such ■situations ? I venture to say the universal answer must be a physical hurt, a wounding of the body.
If the preceding be correct, to go beyond such common meaning into the field of broad general, or that of technical, sense violates the first, second, third, and fourth rules, and particularly the sixth, that the plain, ordinary meaning of words should be taken unless it appears reasonably certain some other was intended, and also the fifth, that all words of an enactment should be regarded as having been used in respect to some particularly indicated purpose. The latter because the element of elimination of the cause “disease” shows, manifestly, a purpose to exclude it and restrict the term “injury” to the particular purpose of providing relief to the dependent or dependents in case of death from “injury” as distinguished from death by “disease,” as death from pneumonia.
The striking feature of the elimination of “disease” as a *143•cause of death creating competency for beneficial participation of a dependent in the pension fund, seems to me to have been entirely nullified by tbe result of this case', rendering tbe whole manifest purpose of the amendatory act nugatory.
True, the term “injury” is broad enough to' include anything which causes damage, but is that a warrant for departing from the common-sense, ordinary meaning as applied to the particular situation? The broad sense includes injury to reputation, injury to property, and injury to rights as well as injury to the person in the sense of a bodily wounding, but •cannot one see, very clearly, that only in the latter sense is the term “injury” to a policeman in the course of his active ■duties as such, contemplated when the term is used in regard •to such a person engaged in such service ? If so, by what warrant can the court, merely because of the broader signification of the word, go into the boundless field, especially in view of there not only being nothing in the situation to suggest it, but such a purpose being expressly negatived by the legislative restriction by elimination of the very words which formerly included circumstances, somewhat within such broad field. In my judgment there is no such warrant, and so in my opinion the death involved here by “disease” •should be regarded not only as not being within the act but as 'being expressly excluded from it, and so the order appealed "from should be affirmed.